exhibit 99.3 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Page Number Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets at December 31, 2014 and 2013 3 Consolidated Statements of Income for the years ended December 31, 2014, 2013 and 2012 4 Consolidated Statements of Comprehensive Income for the years ended December 31, 2014, 2013 and 2012 5 Consolidated Statements of Changes in Equity for the years ended December 31, 2014, 2013 and 2012 6 Consolidated Statements of Cash Flows for the years ended December 31, 2014, 2013 and 2012 9 Notes to Consolidated Financial Statements 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Vornado Realty Trust New York, New York We have audited the accompanying consolidated balance sheets of Vornado Realty Trust (the “Company”) as of December 31, 2014 and 2013, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows for each of the three years in the period ended December 31, 2014. Our audits also included the financial statement schedules listed in the Index at Item 15 (not presented herein). These financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Vornado Realty Trust at December 31, 2014 and 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, such financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control— Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated February 17, 2015 (not presented herein) expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey February 17, 2015 (May 19, 2015, as it relates to the retrospective adjustments from the effects of reporting discontinued operations and the reclassification of signage income as discussed in Note 2 to the consolidated financial statements and the effects of the change in reportable segments discussed in Note 25 to the consolidated financial statements) 2 VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share amounts) December 31, December 31, ASSETS 2014 2013 Real estate, at cost: Land $ 3,861,913 $ 3,644,181 Buildings and improvements 11,705,749 10,601,162 Development costs and construction in progress 1,128,037 1,019,337 Leasehold improvements and equipment 126,659 128,288 Total 16,822,358 15,392,968 Less accumulated depreciation and amortization (3,161,633) (2,829,862) Real estate, net 13,660,725 12,563,106 Cash and cash equivalents 1,198,477 583,290 Restricted cash 176,204 251,208 Marketable securities 206,323 191,917 Tenant and other receivables, net of allowance for doubtful accounts of $12,210 and $14,519 109,998 108,194 Investments in partially owned entities 1,246,496 1,166,443 Investment in Toys "R" Us - 83,224 Real Estate Fund investments 513,973 667,710 Receivable arising from the straight-lining of rents, net of allowance of $3,188 and $4,355 787,271 707,200 Deferred leasing and financing costs, net of accumulated amortization of $281,109 and $242,068 475,158 375,567 Identified intangible assets, net of accumulated amortization of $199,821 and $252,121 225,155 253,082 Assets related to discontinued operations 2,238,474 2,636,080 Other assets 410,066 510,203 $ 21,248,320 $ 20,097,224 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 8,263,165 $ 7,131,231 Senior unsecured notes 1,347,159 1,350,855 Revolving credit facility debt - 295,870 Accounts payable and accrued expenses 447,745 373,857 Deferred revenue 358,613 359,430 Deferred compensation plan 117,284 116,515 Liabilities related to discontinued operations 1,511,362 1,441,853 Other liabilities 375,830 429,249 Total liabilities 12,421,158 11,498,860 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 11,356,550 and 11,292,038 units outstanding 1,336,780 1,002,620 Series D cumulative redeemable preferred units - 1 unit outstanding 1,000 1,000 Total redeemable noncontrolling interests 1,337,780 1,003,620 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,678,939 and 52,682,807 shares 1,277,026 1,277,225 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 187,887,498 and 187,284,688 shares 7,493 7,469 Additional capital 6,873,025 7,143,840 Earnings less than distributions (1,505,385) (1,734,839) Accumulated other comprehensive income 93,267 71,537 Total Vornado shareholders' equity 6,745,426 6,765,232 Noncontrolling interests in consolidated subsidiaries 743,956 829,512 Total equity 7,489,382 7,594,744 $ 21,248,320 $ 20,097,224 See notes to the consolidated financial statements. 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME Year Ended December 31, 2014 2013 2012 (Amounts in thousands, except per share amounts) REVENUES: Property rentals $ 1,911,487 $ 1,880,405 $ 1,771,264 Tenant expense reimbursements 245,819 226,831 207,149 Cleveland Medical Mart development project - 36,369 235,234 Fee and other income 155,206 155,571 119,077 Total revenues 2,312,512 2,299,176 2,332,724 EXPENSES: Operating 953,611 928,565 891,637 Depreciation and amortization 481,303 461,627 435,545 General and administrative 169,270 177,366 167,194 Cleveland Medical Mart development project - 32,210 226,619 Acquisition and transaction related costs, and impairment losses 18,435 24,857 17,386 Total expenses 1,622,619 1,624,625 1,738,381 Operating income 689,893 674,551 594,343 Income from Real Estate Fund 163,034 102,898 63,936 (Loss) income applicable to Toys "R" Us (73,556) (362,377) 14,859 Income from partially owned entities 15,425 23,592 408,267 Interest and debt expense (412,755) (425,782) (431,235) Interest and other investment income (loss), net 38,752 (24,887) (261,200) Net gain on disposition of wholly owned and partially owned assets 13,568 2,030 4,856 Income (loss) before income taxes 434,361 (9,975) 393,826 Income tax (expense) benefit (9,281) 8,717 (8,132) Income (loss) from continuing operations 425,080 (1,258) 385,694 Income from discontinued operations 583,946 565,998 308,847 Net income 1,009,026 564,740 694,541 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (96,561) (63,952) (32,018) Operating Partnership (47,563) (23,659) (35,327) Preferred unit distributions of the Operating Partnership (50) (1,158) (9,936) Net income attributable to Vornado 864,852 475,971 617,260 Preferred share dividends (81,464) (82,807) (76,937) Preferred unit and share redemptions - (1,130) 8,948 NET INCOME attributable to common shareholders $ 783,388 $ 392,034 $ 549,271 INCOME (LOSS) PER COMMON SHARE - BASIC: Income (loss) from continuing operations, net $ 1.24 $ (0.74) $ 1.38 Income from discontinued operations, net 2.94 2.84 1.57 Net income per common share $ 4.18 $ 2.10 $ 2.95 Weighted average shares outstanding 187,572 186,941 185,810 INCOME (LOSS) PER COMMON SHARE - DILUTED: Income (loss) from continuing operations, net $ 1.23 $ (0.74) $ 1.38 Income from discontinued operations, net 2.92 2.83 1.56 Net income per common share $ 4.15 $ 2.09 $ 2.94 Weighted average shares outstanding 188,690 187,709 186,530 See notes to consolidated financial statements. 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Year Ended December 31, (Amounts in thousands) 2014 2013 2012 Net income $ 1,009,026 $ 564,740 $ 694,541 Other comprehensive income (loss): Change in unrealized net gain (loss) on securities available-for-sale 14,465 142,281 (283,649) Amounts reclassified from accumulated other comprehensive income: Non-cash impairment loss on J.C. Penney common shares - - 224,937 Sale of available-for-sale securities - (42,404) (3,582) Pro rata share of other comprehensive income (loss) of nonconsolidated subsidiaries 2,509 (22,814) (31,758) Change in value of interest rate swap 6,079 18,183 (5,659) Other - 533 329 Comprehensive income 1,032,079 660,519 595,159 Less comprehensive income attributable to noncontrolling interests (145,497) (94,065) (70,574) Comprehensive income attributable to Vornado $ 886,582 $ 566,454 $ 524,585 See notes to consolidated financial statements. 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Accumulated (Amounts in thousands) Earnings Other Non- Preferred Shares Common Shares Additional Less Than Comprehensive controlling Total Shares Amount Shares Amount Capital Distributions Income (Loss) Interests Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,469 $ 7,143,840 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado - 864,852 - - 864,852 Net income attributable to noncontrolling interests in consolidated subsidiaries - 96,561 96,561 Dividends on common shares - (547,831) - - (547,831) Dividends on preferred shares - (81,464) - - (81,464) Common shares issued: Upon redemption of Class A units, at redemption value - - 271 11 27,262 - - - 27,273 Under Omnibus share plan - - 304 12 17,428 (3,393) - - 14,047 Under dividend reinvestment plan - - 17 1 1,803 - - - 1,804 Contributions: Real Estate Fund - 5,297 5,297 Other - 32,998 32,998 Distributions: Real Estate Fund - (182,964) (182,964) Other - (4,463) (4,463) Transfer of noncontrolling interest in Real Estate Fund - (33,028) (33,028) Conversion of Series A preferred shares to common shares (4) (193) 5 - 193 - Deferred compensation shares and options - - 5 - 5,852 (340) - - 5,512 Change in unrealized net gain on securities available-for-sale - 14,465 - 14,465 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 2,509 - 2,509 Change in value of interest rate swap - 6,079 - 6,079 Adjustments to carry redeemable Class A units at redemption value - (315,276) - - - (315,276) Redeemable noncontrolling interests' share of above adjustments - (1,323) - (1,323) Other - (6) - - (8,077) (2,370) - 43 (10,410) Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 7,493 $ 6,873,025 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 See notes to consolidated financial statements. 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED Accumulated (Amounts in thousands) Earnings Other Non- Preferred Shares Common Shares Additional Less Than Comprehensive controlling Total Shares Amount Shares Amount Capital Distributions Income (Loss) Interests Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,440 $ 7,195,438 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income attributable to Vornado - 475,971 - - 475,971 Net income attributable to noncontrolling interests in consolidated subsidiaries - 63,952 63,952 Dividends on common shares - (545,913) - - (545,913) Dividends on preferred shares - (82,807) - - (82,807) Issuance of Series L preferred shares 12,000 290,306 - 290,306 Redemption of Series F and Series H preferred shares (10,500) (253,269) - (253,269) Common shares issued: Upon redemption of Class A units, at redemption value - - 299 12 25,305 - - - 25,317 Under Omnibus share plan - - 104 23 5,892 (107) - - 5,808 Under dividend reinvestment plan - - 22 1 1,850 - - - 1,851 Upon acquisition of real estate - - 128 5 11,456 - - - 11,461 Contributions: Real Estate Fund - 28,078 28,078 Other - 15,886 15,886 Distributions: Real Estate Fund - (47,268) (47,268) Other - (133,153) (133,153) Conversion of Series A preferred shares to common shares (2) (90) 3 - 90 - Deferred compensation shares and options - - (6) (12) 9,589 (307) - - 9,270 Change in unrealized net gain on securities available-for-sale - 142,281 - 142,281 Amounts reclassified related to sale of available-for-sale securities - (42,404) (42,404) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (22,814) - (22,814) Change in value of interest rate swap - 18,183 - 18,183 Adjustments to carry redeemable Class A units at redemption value - (108,252) - - - (108,252) Redeemable noncontrolling interests' share of above adjustments - (5,296) - (5,296) Preferred unit and share redemptions - (1,130) - - (1,130) Deconsolidation of partially owned entity - (165,427) (165,427) Consolidation of partially owned entity - 16,799 16,799 Other - 2,472 (7,271) 533 (2,564) (6,830) Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,469 $ 7,143,840 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 See notes to consolidated financial statements. 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED Accumulated (Amounts in thousands) Earnings Other Non- Preferred Shares Common Shares Additional Less Than Comprehensive controlling Total Shares Amount Shares Amount Capital Distributions Income (Loss) Interests Equity Balance, December 31, 2011 42,187 $ 1,021,660 185,080 $ 7,373 $ 7,127,258 $ (1,401,704) $ 73,729 $ 680,131 $ 7,508,447 Net income attributable to Vornado - 617,260 - - 617,260 Net income attributable to noncontrolling interests in consolidated subsidiaries - 32,018 32,018 Dividends on common shares - (699,318) - - (699,318) Dividends on preferred shares - (76,937) - - (76,937) Issuance of Series K preferred shares 12,000 290,971 - 290,971 Redemption of Series E preferred shares (3,000) (72,248) - (72,248) Common shares issued: Upon redemption of Class A units, at redemption value - - 1,121 45 89,717 - - - 89,762 Under Omnibus share plan - - 434 18 9,521 (16,389) - - (6,850) Under dividend reinvestment plan - - 29 1 2,306 - - - 2,307 Upon acquisition of real estate - - 64 3 5,121 - - - 5,124 Contributions: Real Estate Fund - 195,029 195,029 Other - 18,103 18,103 Distributions: Real Estate Fund - (48,138) (48,138) Other - (59) (59) Conversion of Series A preferred shares to common shares (2) (105) 3 - 105 - Deferred compensation shares and options - - 4 - 13,527 (473) - - 13,054 Change in unrealized net loss on securities available-for-sale - (283,649) - (283,649) Non-cash impairment loss on J.C. Penney common shares - 224,937 - 224,937 Amounts reclassified related to sale of available-for-sale securities - (3,582) - (3,582) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (31,758) - (31,758) Change in value of interest rate swap - (5,659) - (5,659) Adjustments to carry redeemable Class A units at redemption value - (52,117) - - - (52,117) Redeemable noncontrolling interests' share of above adjustments - 6,707 - 6,707 Preferred unit and share redemptions - 8,948 - - 8,948 Consolidation of partially owned entity - 176,132 176,132 Other - (4,662) 329 (7) (4,340) Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,440 $ 7,195,438 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 See notes to consolidated financial statements. 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, 2014 2013 2012 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 1,009,026 $ 564,740 $ 694,541 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 583,408 561,998 557,888 Net gains on sale of real estate (507,192) (414,502) (245,799) Return of capital from Real Estate Fund investments 215,676 56,664 63,762 Net realized and unrealized gains on Real Estate Fund investments (150,139) (85,771) (55,361) Distributions of income from partially owned entities 96,286 54,030 226,172 Straight-lining of rental income (82,800) (69,391) (69,648) Equity in net loss (income) of partially owned entities, including Toys “R” Us 58,131 338,785 (423,126) Amortization of below-market leases, net (46,786) (52,876) (54,359) Other non-cash adjustments 37,303 41,663 52,082 Impairment losses and tenant buy-outs 26,518 37,170 133,977 Net gain on disposition of wholly owned and partially owned assets (13,568) (3,407) (13,347) Defeasance cost in connection with the refinancing of mortgage notes payable 5,589 - - Losses from the disposition of investment in J.C. Penney - 72,974 300,752 Gain on sale of Canadian Trade Shows - - (31,105) Changes in operating assets and liabilities: Real Estate Fund investments (3,392) (37,817) (262,537) Tenant and other receivables, net (8,282) 83,897 (23,271) Prepaid assets (8,786) (2,207) (10,549) Other assets (123,435) (50,856) (46,573) Accounts payable and accrued expenses 44,628 (41,729) 21,595 Other liabilities 3,125 (12,576) 9,955 Net cash provided by operating activities 1,135,310 1,040,789 825,049 Cash Flows from Investing Activities: Development costs and construction in progress (544,187) (469,417) (156,873) Additions to real estate (279,206) (260,343) (205,652) Proceeds from sales of real estate and related investments 388,776 1,027,608 445,683 Acquisitions of real estate and other (211,354) (193,417) (673,684) Investments in partially owned entities (120,639) (230,300) (134,994) Restricted cash 99,464 (26,892) (75,138) Proceeds from sales and repayments of mortgage and mezzanine loans receivable and other 96,913 50,569 38,483 Investments in mortgage and mezzanine loans receivable and other (30,175) (390) (94,094) Distributions of capital from partially owned entities 25,943 290,404 144,502 Proceeds from sales of, and return of investment in, marketable securities - 378,709 60,258 Proceeds from the sale of LNR - 240,474 - Funding of J.C. Penney derivative collateral; and settlement of derivative in 2013 - (186,079) (191,330) Return of J.C. Penney derivative collateral - 101,150 134,950 Proceeds from the sale of Canadian Trade Shows - - 52,504 Proceeds from the repayment of loan to officer - - 13,123 Net cash (used in) provided by investing activities (574,465) 722,076 (642,262) See notes to consolidated financial statements. 9 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED Year Ended December 31, 2014 2013 2012 (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ 2,428,285 $ 2,262,245 $ 3,593,000 Repayments of borrowings (1,312,258) (3,580,100) (2,747,694) Dividends paid on common shares (547,831) (545,913) (699,318) Distributions to noncontrolling interests (220,895) (215,247) (104,448) Purchase of marketable securities in connection with the defeasance of mortgage notes payable (198,884) - - Dividends paid on preferred shares (81,468) (83,188) (73,976) Debt issuance and other costs (58,336) (19,883) (39,073) Contributions from noncontrolling interests 30,295 43,964 213,132 Proceeds received from exercise of employee share options 19,245 7,765 11,853 Repurchase of shares related to stock compensation agreements and related tax withholdings (3,811) (443) (30,168) Purchases of outstanding preferred units and shares - (299,400) (243,300) Proceeds from the issuance of preferred shares - 290,306 290,971 Net cash provided by (used in) financing activities 54,342 (2,139,894) 170,979 Net increase (decrease) in cash and cash equivalents 615,187 (377,029) 353,766 Cash and cash equivalents at beginning of period 583,290 960,319 606,553 Cash and cash equivalents at end of period $ 1,198,477 $ 583,290 $ 960,319 Supplemental Disclosure of Cash Flow Information: Cash payments for interest (net of amounts capitalized of $53,139, $42,303 and $16,801) $ 443,538 $ 465,260 $ 491,869 Cash payments for income taxes $ 11,696 $ 9,023 $ 21,709 Non-Cash Investing and Financing Activities: Like-kind exchange of real estate: Acquisitions $ 606,816 $ 66,076 $ 230,913 Dispositions (630,352) (128,767) (230,913) Adjustments to carry redeemable Class A units at redemption value (315,276) (108,252) (52,117) Marketable securities transferred in connection with the defeasance of mortgage notes payable 198,884 - - Defeasance of mortgage notes payable (193,406) - - Write-off of fully depreciated assets (121,673) (77,106) (177,367) Accrued capital expenditures included in accounts payable and accrued expenses 100,528 72,042 80,350 Elimination of a mortgage and mezzanine loan asset and liability 59,375 - - Transfer of interest in Real Estate Fund to unconsolidated joint venture (58,564) - - Transfer of noncontrolling interest in Real Estate Fund (33,028) - - Beverly Connection seller financing 13,620 - - Financing assumed in acquisitions - 79,253 - Financing transferred in dispositions - - (163,144) L.A. Mart seller financing - - 35,000 Marriott Marquis Times Square - retail and signage capital lease: Asset (included in development costs and construction in progress) - - 240,000 Liability (included in other liabilities) - - (240,000) Increase in assets and liabilities resulting from the consolidation of partially owned entities: Real estate, net - - 342,919 Notes and mortgages payable - - 334,225 Decrease in assets and liabilities resulting from the deconsolidation of discontinued operations and/or investments that were previously consolidated: Real estate, net - (852,166) - Notes and mortgages payable - (322,903) - See notes to consolidated financial statements. 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.
